Title: General Orders, 20 February 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown sunday Feby 20th 1780.
            Parole Colours—  C. Signs—Camp. Command—
          
          Dead carcases in and about camp are to be buried by fatigue parties from the brigades near which they lie.
          At the particular intercession of Ensign Bagley and the officers of the 3rd New-York regiment, the Commander in Chief is pleased to remit the sentence against Edmund Burke of the same corps: He is therefore to be released from confinement.
          The case of Burke ought to be a striking example to the soldiery of the dangerous excesses and fatal consequences into which the pernicious crime of drunkenness will frequently betray them.
        